EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
This application is in condition for allowance except for the presence of claims 1-6 directed to Species 1, non-elected without traverse.  Accordingly, claims 1-6 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
US 20200286448 A1 (“Kim”) teaches a driver for a display panel, the driver comprising: a data driver including a source buffer that outputs a data voltage to a data line of a display panel of the display device; and a power supply unit supplying a first voltage to a power line of the display panel and supplying a voltage to the data driver, wherein the power supply unit includes: a first voltage generator generating the first voltage; and a second voltage generator generating a voltage supplied as a bias voltage of the source buffer ([59], [83], [98]; Figs. 1, 3).
US 20080106316 A1 (“Ha”) teaches generating a bias voltage based on a power supply voltage (Abstract).
The cited prior art does not teach or render obvious, in the context of the claim, a power supply unit … supplying a voltage selected from a second voltage and a third voltage to the data driver, wherein the power supply unit includes: a first voltage generator generating the first voltage and the second voltage; and a second voltage generator generating the third voltage based on the first voltage, in which the voltage selected from the second voltage and the third voltage is supplied as a bias voltage of the source buffer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120169783 A1 (“Park”) teaches a driver for a display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692